UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU ANNOUNCES THIRD QUARTER 2 (Santiago, Chile, October 5, 2012) – CCU reported today preliminary third quarter 2012 sales by volume variations. The preliminary variations by country are the following: Q3’12 YTD 2012 Change Change CHILE 1 7.6% 11.1% ARGENTINA 2 2.6% -3.0% TOTAL 6.4% 7.6% CCU plans to release its consolidated third quarter results on November 7, 2012. CCU is a diversified beverage company operating principally in Chile and Argentina.
